                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CURTIS LEE,

                        Plaintiff,
                                                          CIVIL ACTION
         v.                                               NO. 18-05332

 CITY OF PHILADELPHIA, et al.,

                        Defendants.


PAPPERT, J.                                                               June 27, 2019

                                     MEMORANDUM

        Curtis Lee sued the City of Philadelphia, the Philadelphia Police Department,

Commissioner Richard Ross, and ten Philadelphia Police Officers for violating his

rights under 42 U.S.C. § 1983, the United States Constitution and Pennsylvania state

law. Defendants move for judgment on the pleadings for many of the claims against

them.

        The Complaint is an abject mess—an 18 count, 36 page amalgam of duplicative,

conclusory, overbroad, vague and in part legally frivolous allegations against

individuals and entities whose role in the harm Lee alleges is far from clear. As an

initial matter, Counts X, XI, XV, XVI, and XVII are repetitive of, or encompassed in, the

allegations in Counts I, II, V and VI and the former five counts are all dismissed with

prejudice. Second, while the Philadelphia Police Department is listed as a Defendant in

the case’s caption, the Complaint contains no discernible allegations against the

Department. Even if it did, such allegations would be dismissed because the

Department cannot be sued separately from the City itself. To the extent Lee seeks


                                            1
redress from the Police Department, any such claims are also dismissed with prejudice.

Finally, Lee also sues the individual defendants in their official capacities (Counts VII,

VIII, IX, XI, XII). Since “official capacity suits” are merely another way of pleading an

action against an entity of which an officer is an agent, all purported claims against

individual defendants in their official capacities are redundant and are dismissed with

prejudice.

       The Court grants in part and denies in part the rest of Defendants’ Motion, but

will allow Lee an opportunity to amend his Complaint, consistent with this

Memorandum. In an effort to bring a semblance of coherence to the Memorandum,

rather than take the claims in the disjointed order alleged in the Complaint, the Court

addresses all federal claims first followed by claims brought pursuant to Pennsylvania

law.

                                             I

       On June 2, 2016, Lee was outside a church’s soup kitchen on the corner of

Allegheny Avenue and Weymouth Street in Philadelphia when Officer Donald

Vandermay arrested him as part of an undercover drug sting. (Compl. ¶¶ 8, 10, 18.)

Lee contends that Vandermay violently threw him to the ground before throwing him

into a police vehicle, with force that was “intentional, unnecessary, unjustified,

excessive, reckless, willful, and malicious.” (Id. at ¶¶ 18, 20.) Lee alleges that nine

other officers were present and witnessed what Vandermay “did to [Lee] and failed to

stop Vandermay from beating [him].” (Id. at ¶ 21.) As a result of this incident, Lee

suffered serious and permanent injuries. (Id. at ¶ 18.)




                                             2
         On June 8, 2017, Lee was convicted of manufacturing, delivery or possession

with intent to manufacture or deliver, conspiracy and intentional possession of a

controlled substance. See (Mot. Ex. 1, (“Criminal Docket”), at 4, ECF No. 20-1; Resp.

Opp’n Mot. Ex. I, (“Trial Transcript”), at 31:20–24, ECF No. 23-2).1 Lee filed a PCRA

petition on March 25, 2019, seeking to overturn his conviction. See (Resp. Opp’n Mot.

at 2).

                                                  II

         A motion for judgment on the pleadings is a procedural hybrid of a motion to

dismiss and a motion for summary judgment. Rule 12(c) of the Federal Rules of Civil

Procedure provides: “After the pleadings are closed—but early enough not to delay

trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). A

motion for judgment on the pleadings will be granted only if “the movant clearly

establishes there are no material issues of fact, and he is entitled to judgment as a

matter of law.” Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 220 (3d Cir. 2005) (citing

Society Hill Civic Association v. Harris, 632 F.2d 1045, 1054 (3d Cir. 1980)). The court

“must view the facts presented in the pleadings and the inferences to be drawn

therefrom in the light most favorable to the nonmoving party.” Id. In other words, a


1        In deciding a motion for judgment on the pleadings, a court may consider: 1) exhibits
attached to the complaint, (2) matters of public record, and (3) all documents that are integral to or
explicitly relied upon in the complaint, even if they are not attached thereto, without converting the
motion into one for summary judgment. Love v. Thompson, 2017 WL 2720285, at *2 (W.D. Pa. June
23, 2017) (citing Mele v. Fed. Reserve Bank of N.Y., 359 F.3d 251, 256 n.5 (3d Cir. 2004)). A court
may also consider an “undisputedly authentic document that a defendant attaches as an exhibit to a
motion [for judgment on the pleadings] if the plaintiff’s claims are based on the document.” Pension
Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). Here, Lee
attaches several exhibits to his response to the Motion for Judgment on the Pleadings, one of which
is a copy of the trial transcript from Lee’s state court proceedings. The Court may consider the trial
transcript at this stage because Lee explicitly relies upon it in his Complaint and it is an
undisputedly authentic document and a matter of public record. Defendants attach as an exhibit to
their Motion Lee’s Criminal Docket, which the Court may also consider as a matter of public record.

                                                  3
district court applies the same standard to a judgment on the pleadings as a motion to

dismiss pursuant to Rule 12(b)(6). See Snyder v. Daugherty, 899 F. Supp. 2d 391, 400

(W.D. Pa. 2012).

                                                III

       To establish a prima facie case under § 1983, Lee must first demonstrate that a

person acting under color of law deprived him of a federal right. See Groman v. Twp. of

Manalapan, 47 F.3d 628, 633 (3d Cir. 1995). Lee must also show that the person acting

under color of law “intentionally” violated his constitutional rights or acted

“deliberately indifferent” in violation of those rights. See, e.g., County of Sacramento v.

Lewis, 523 U.S. 833, 843–44 (1998); Brower v. County of Inyo, 489 U.S. 593, 596 (1989)

(citing Hill v. California, 401 U.S. 797, 802–05 (1971)); see also Berg v. County of

Allegheny, 219 F.3d 261, 269 (3d Cir. 2000).

                                                 A

       Lee asserts Fourth Amendment claims for malicious prosecution, false arrest,

and false imprisonment (Counts II, V, VI, VII, XI, XIII, XIV, XVI). The claims are not

cognizable, however, under the favorable termination rule articulated by the Supreme

Court of the United States in Heck v. Humphrey, 512 U.S. 477 (1994).2 In Heck, the

Supreme Court held that:

       [I]n order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness
       would render a conviction or sentence invalid, a § 1983 plaintiff must prove
       that the conviction or sentence has been reversed on direct appeal,
       expunged by executive order, declared invalid by a state tribunal


2       Lee filed two Motions to Stay these claims until after resolution of his PCRA. See (ECF Nos.
6 and 19). The Court denied the Motions, finding that a stay was not warranted because the PCRA
was filed after Lee’s conviction. See (ECF Nos. 10 and 28).


                                                 4
      authorized to make such determination, or called into question by a federal
      court’s issuance of a writ of habeas corpus.

Id. at 486–487. The Third Circuit Court of Appeals has interpreted Heck to mean that

“a § 1983 action that impugns the validity of the plaintiff’s underlying conviction cannot

be maintained unless the conviction has been reversed on direct appeal or impaired by

collateral proceedings.” Gilles v. Davis, 427 F.3d 197, 208–09 (3d Cir. 2005). District

courts must undertake a fact-intensive inquiry for each claim raised by the plaintiff and

determine whether success on that claim would necessarily impugn the integrity of the

plaintiff’s criminal conviction. See Gibson v. Superintendent, N.J. Dep’t of Law & Pub.

Safety, 411 F.3d 427, 447-50 (3d Cir. 2005) (holding that a determination whether Heck

applies to a Fourth Amendment claim requires a case-by-case fact-based inquiry).

      Malicious prosecution claims necessarily impugn the integrity of the underlying

criminal convictions. Accordingly, Lee’s claims for malicious prosecution are barred

and dismissed without prejudice. See Olick v. Pennsylvania, 739 F. App’x 722, 726 n.4

(3d Cir. 2018) (dismissing malicious prosecution claim without prejudice because it was

barred by Heck).

      Heck does not automatically bar Lee’s claims for false arrest and false

imprisonment. See id. at 726. Specifically, Heck does not bar such claims where there

is “independent evidence upon which a conviction could be obtained that was not in any

way tainted by the unlawful arrest.” Covington v. City of New York, 171 F.3d 117, 123

(2d Cir. 1999); Heck, 512 U.S. at 487 n.7 (“Because of doctrines like independent source

and inevitable discovery, and especially harmless error, such a § 1983 action, even if

successful, would not necessarily imply that the plaintiff’s conviction was unlawful.”).

“On the other hand, in a case where the only evidence for conviction was obtained

                                            5
pursuant to an arrest, recovery in a civil case based on false arrest would necessarily

impugn any conviction resulting from the use of that evidence.” Gibson, 411 F.3d at

452 (citing Covington, 171 F.3d at 123); see also Rosembert v. Borough of E. Lansdowne,

14 F. Supp. 3d 631, 640–41 (E.D. Pa. 2014) (barring a plaintiff’s Fourth Amendment

claims under Heck because the only evidence supporting the charges was acquired as a

result of the alleged unlawful search and false arrest of the plaintiff).

       Here, following a bench trial Lee was found guilty of manufacturing, delivery or

possession with intent to manufacture or deliver, conspiracy and intentional possession

of a controlled substance. See (Criminal Docket at 4; Trial Transcript 31:20–24). The

evidence obtained during Lee’s arrest is the only connection between Lee and the drug

offenses for which he was convicted. During his trial, the government presented

evidence that Lee was the lookout for the drug conspiracy. (Compl. ¶¶ 24, 28.) Officer

Killman testified that when the Officers arrested Lee, they recovered $98, which they

found in a property receipt. (Trial Transcript 17:19–25.) Officer Killman also testified

that he observed Lee yell “police” whenever a marked police car came down the street.

(Id. at 21:16–18.) Lee denies all allegations and maintains that he did not participate

in the drug conspiracy and that the officers lacked probable cause to arrest him.

(Compl. ¶¶ 24, 25.)

       Because the only evidence supporting Lee’s convictions was obtained pursuant to

his arrest, recovery in this case on his false arrest and false imprisonment claims would

necessarily impugn those convictions. See Gibson, 411 F.3d at 452 (citing Covington,

171 F.3d at 123); see also Ellington v. Cortes, 532 Fed. App’x 53, 56–57 (3d Cir. 2013).

Lee is in practice attempting to collaterally attack his conviction through these § 1983



                                             6
claims, which is precisely what Heck forbids. See James v. York County Police Dep’t,

160 Fed. App’x 126, 133–34 (3d Cir. 2005). Accordingly, Lee’s claims for false arrest

and false imprisonment are dismissed without prejudice. Curry v. Yachera, 835 F.3d

373, 379 (3d Cir. 2016) (finding that dismissal of § 1983 claims on Heck grounds

warrants only dismissal without prejudice).3

                                                 B

       The court interprets Lee’s allegations against Officers Killman, Hunter,

Rebstock, Sulock, Schweizer, Maminski, Hamoy and Ryan, and Sgt. Woods (Counts I

and II) as failure to intervene claims under § 1983. A police officer has a duty to “take

reasonable steps to protect a victim from another officer’s use of excessive force, even if

the excessive force is employed by a superior.” Smith v. Mensinger, 293 F.3d 641, 650

(3d Cir. 2002). A police officer is liable for failure to intervene under § 1983 if the

plaintiff demonstrates that: (1) the officer had reason to know that excessive force was

being used; and (2) the officer had a realistic opportunity to intervene. See id. The

inquiry is therefore whether the officer was in a position to see the violation and had a

reasonable amount of time to intervene. Hartman v. Gloucester Twp., 2014 WL

2773581, at *14 (D.N.J. June 19, 2014) (citing Byrd v. Clark, 783 F.2d 1002, 1007 (11th

Cir. 1986) (instructing the district court upon remand to determine whether the officer

was in a position to intervene)).

       Here, Officers Killman, Hunter, Rebstock, Sulock, Schweizer, Maminski, Hamoy

and Ryan, and Sgt. Woods move for judgment on the pleadings on the basis that Lee’s



3      Lee appears to bring state law claims for malicious prosecution and false arrest (Count IV).
Those claims are also dismissed without prejudice as the analysis under Heck is the same for claims
under state law and § 1983. See Rosembert, 14 F. Supp. 3d at 644 n.16.

                                                 7
allegations against them are generalized and lack sufficient specificity. See (Mot. at 7–

8). However, Lee alleges that they all were present at the time of the assault and

“witnessed what Defendant, Vandermay, did to the plaintiff and failed to stop

Vandermay from beating the plaintiff.” (Compl. ¶ 21.) Lee asserts that “[e]ach of the

Police Officer Defendants had the opportunity to prevent and/or stop the . . . use of force

against the plaintiff and the unlawful arrest made by Defendant, Vandermay, in full

sight of Defendant, Killman, but they chose not do so.” (Id. at ¶ 29.) Accordingly, Lee

has alleged sufficient facts to state a claim against them for failing to intervene during

Lee’s alleged assault.

                                             C

       Lee’s claims against the City of Philadelphia (Counts I, II, V, VI, IX, XV, XVII,

XVIII) are analyzed under the standard for municipal liability set forth in Monell v.

Dep’t of Social Servs, 436 U.S. 658 (1978). Generally, a municipality will not be held

liable under the doctrine of respondeat superior for the misconduct of its employees.

See Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990). Rather, a

municipality can only be liable under § 1983 when a constitutional injury results from

the implementation or execution of an officially adopted policy or informally adopted

custom. See Beck v. City of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996) (citing Monell,

436 U.S. at 658).

       A policy “is made when a ‘decisionmaker possess[ing] final authority to establish

municipal policy with respect to the action’ issues an official proclamation, policy, or

edict.” Andrews, 895 F.2d at 1480 (citation and quotation omitted). A custom must be

established “by showing that a given course of conduct, although not specifically



                                             8
endorsed or authorized by law, is so well-settled and permanent as virtually to

constitute law.” Watson v. Abington Twp., 478 F.3d 144, 156 (3d Cir. 2007) (emphasis

added). “A course of conduct is considered to be a ‘custom’ when, though not authorized

by law, such practices of state officials are so permanent and well settled as to virtually

constitute law.” Id. (citations and quotation omitted).

       Accordingly, a successful Monell claim against the City must establish: (1) an

underlying constitutional violation; (2) a policy or custom attributable to the City and

(3) that the constitutional violation was caused by the City’s policy or custom.

Conclusory and general claims that simply paraphrase § 1983 will not satisfy federal

pleading requirements because they “fail[ ] to satisfy the ‘rigorous standards of

culpability and causation’ required to state a claim for municipal liability.” Wood v.

Williams, 568 F. App’x 100, 104 (3d Cir. 2014) (quoting McTernan v. City of York, PA,

564 F.3d 636, 658–59 (3d Cir. 2009)).

                                             1

       Lee’s primary theory against the City is that the City has a policy “to condone

use of excessive force” and “a policy to condone false arrest and malicious prosecution.”

(Compl. ¶¶ 143, 156.) Lee also contends, inter alia, that the City has a:

           •   policy to “disregard, ignore and/or overlook protocols, rules and
               regulations, requiring the write-up, suspension and/or firing of
               Defendant, Vandermay,” (id. at ¶ 98);
           •   policy to “inadequately investigate and/or report excessive force,
               false arrest, false imprisonment, malicious prosecutions and police
               violence with and/or to protect other persons, including the
               plaintiff, from known violent officers,” (id. at ¶ 114);
           •   policy and/or custom “to improperly and inadequately supervise
               and train its/their police officers,” (id. at ¶ 115);
           •   policy to “ignore exculpatory evidence, to fail to investigate and to
               fail to punish officers who participated in improper and malicious



                                             9
               prosecutions and/or false arrests and used excessive force,” (id. at
               ¶ 116);
           •   policy “to tolerate racial, ethnic and disability discriminatory
               motives by Police Officers in making stops, arrests and in using
               excessive force,” (id. at ¶ 117);
           •   policy “to utilize inadequate hiring standards and procedures,” (id.
               at ¶ 118);
           •   “recognized and accepted customs condoning and encouraging
               police brutality, malicious prosecutions and/or false arrests and/or
               false imprisonments,” (id. at ¶ 143);

       Such conclusory allegations are insufficient to state a claim. A Monell “cause of

action must stand on more than mere conclusory statements and threadbare recitations

of the elements of his claim.” Cortese v. Sabatino, No. CV 18-3804, 2019 WL 1227842,

at *4 (E.D. Pa. Mar. 15, 2019). Lee provides no factual support for any of these alleged

policies. A “[p]laintiff cannot extrapolate from an isolated occurrence with those

Officers, without more, to allege that their conduct evidenced a larger policy or custom

endorsed by the City and Ross.” Id.

                                              2

       Lee also alleges a number of “failure to train” claims against the City. Failure to

train claims “are generally considered a subcategory of policy or practice liability.”

Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014). “In limited

circumstances, a local government’s decision not to train certain employees about their

legal duty to avoid violating citizens’ rights may rise to the level of an official

government policy for purposes of § 1983.” Connick v. Thompson, 563 U.S. 51, 61

(2011). To state a claim against a municipal entity for failure to train, the complaint

must allege facts establishing that the municipality’s failure to train “amount[s] to

‘deliberate indifference to the rights of persons with whom the [untrained employees]




                                              10
come into contact.’” Id. (quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 388

(1989)).

       “A pattern of similar constitutional violations by untrained employees is

‘ordinarily necessary’ to demonstrate deliberate indifference for purposes of failure to

train.” Connick, 563 U.S. at 62 (quoting Board of Comm’rs of Bryan Cty. v. Brown, 520

U.S. 397, 409 (1997)). In rare cases, deliberate indifference can be shown if “in light of

the duties assigned to specific officers or employees the need for more or different

training is so obvious, and the inadequacy so likely to result in the violation of

constitutional rights, that the policymakers of the city can be reasonably be said to have

been deliberately indifferent to the need.” City of Canton, 489 U.S. at 390.

       Lee again makes numerous conclusory allegations without any factual support.

He asserts that the “City of Philadelphia and Ross, at all times relevant hereto, with

deliberate indifference failed to properly train and supervise officers[.]” (Compl. ¶ 156.)

Lee asserts that the City “fail[ed] to train police officers in proper methods, techniques,

procedures and protocols for obtaining compliance and in restraining persons in a

manner to protect the other persons, including the plaintiff, from violence and/or

injury.” (Id. at ¶ 98.) Specifically, Lee contends that the City knew that Vandermay

had a “long history of excessive force” yet they failed to “take him off the street, let

alone the police force, or otherwise sanction and/or re-train him.” (Id. at ¶ 32.) Lee also

argues that “[t]he City of Philadelphia, Ross and/or Philadelphia Police Department did

not require appropriate in-service training or re-training of Police Officers and/or other

persons, including Defendants Vandermay and Killman, who were known to have

engaged in professional misconduct.” (Id. at ¶ 115.)



                                             11
       Lee’s assertions are insufficient to hold the City liable under Monell. Lee fails to

provide any factual support for his numerous assertions that the City failed to train its

employees, including Vandermay. Moreover, other than conclusorily stating that

Vandermay had a long history of excessive force, Lee does not identify any previous

instances of excessive force that could have demonstrated the City’s deliberate

indifference.

                                              3

       Lee also brings a § 1983 claim for failure to provide adequate medical care

against the City (Count XVIII). However, Lee makes no allegations that his failure to

receive adequate medical care resulted from the implementation or execution of an

officially adopted policy or informally adopted custom. See Beck, 89 F.3d at 971.

Instead, Lee’s theory for liability is based in state law negligence. Lee contends that

the City of Philadelphia “negligently continued to contract with, Corizon, to provide

said medical services to the inmates of the Philadelphia Prison system, despite having

knowledge and notice that the medical treatment provided by Corizon . . . was often

substandard, untimely, inadequate, substandard, negligent, careless, reckless and

unsafe.” (Compl. ¶ 163.) Lee also argues that the City “negligently, carelessly,

recklessly, intentionally, and with deliberate indifference disregarded its duty to

provide the Plaintiff, Curtis Lee, and other similarly situated, with proper and timely

medical care.” (Id. at ¶ 162.) Because Lee has not properly stated a Monell claim, the

Court dismisses the claim against the City.




                                            12
                                             D

       Lee also seeks to hold Commissioner Ross liable under a supervisory theory of

liability (Counts I, II, III, VI, IX, XV, XVI, XVII, XVIII). The Third Circuit has

explained that a supervisor can be held liable under § 1983 by showing either (1) a

supervisor’s personal direction or actual knowledge and acquiescence in a constitutional

violation, Atkinson v. Taylor, 316 F.3d 257, 271 (3d Cir. 2003); or (2) that a defendant,

in his role as policymaker, acted with deliberate indifference in establishing a policy

that directly caused the alleged constitutional violation. Brown v. May, No. 16- 01873,

2017 WL 2178122, at *2 (E.D. Pa. May 17, 2017).

       Lee does not allege that Ross personally directed or had actual knowledge and

acquiesced in Vandermay’s use of excessive force. Indeed, Lee pleads that Ross was not

present on the day of his arrest. See (Compl. ¶ 13). Lee instead seeks to hold Ross

liable under the deliberate indifference theory. However, Lee’s allegations against Ross

are the exact same as his allegations against the City. Here too, Lee has failed to plead

with sufficient specificity and factual support a policy that directly caused the alleged

constitutional violations. The Court therefore dismisses claims against Ross for the

same reasons discussed above, see supra Section III.C.

                                            IV

                                             A

       Lee brings tort actions against the City for assault, battery, negligence and

intentional infliction of emotional distress (Counts III, XII, XVIII). The Tort Claims Act

states that “except as otherwise provided in this subchapter, no local agency shall be

liable for any damages on account of any injury to a person or property caused by any



                                            13
act of the local agency or an employee therefore or any other person.” 42 Pa. Cons. Stat.

§ 8541. The statute immunizes local agencies, including municipalities, from tort

liability. See, e.g., Lory v. City of Phila., 544 Pa. 38, 674 A.2d 673, 675 (Pa. 1996) (“The

Tort Claims Act . . . renders the city immune from claims based on willful or malicious

conduct.”).

       Although section 8542(b) of the Tort Claims Act creates a narrow exception to

this immunity, this exception only applies if a plaintiff’s “injury was caused by . . .

negligent acts.” See 42 Pa. Const. Stat. § 8542(a)(2); Orange Stones Co. v. City of

Reading, 87 A.3d 1014, 1022 (Pa. Cmwlth. 2014). For a negligence action, an injured

party may recover against the City in limited circumstances, including where the

negligent act of the city falls within one of eight enumerated categories of exceptions to

immunity. 42 Pa. Const. Stat. § 8542(b). Those exceptions are: (1) vehicle liability; (2)

care, custody or control of personal property; (3) real property; (4) trees, traffic controls

and street lighting; (5) utility service facilities; (6) streets; (7) sidewalks; (8) care,

custody or control of animals. Id.

       Here, all intentional tort claims alleged against the City are barred by the Tort

Claims Act. See McDonald-Witherspoon v. City of Phila., 2017 WL 3675408, at *10

(E.D. Pa. Aug. 25, 2017). Lee’s negligence actions are also barred by the Tort Claims

Act as they do not fall under any of the eight exceptions set forth in 42 Pa. Cons. Stat. §

8542(b).

                                                B

       Lee also brings claims for monetary relief under the Pennsylvania Constitution

(Counts IV, XIII, XVII, XVIII). However, “[t]he prevailing view is that Pennsylvania



                                               14
does not recognize a private right of action for damages in a suit alleging violation of

the Pennsylvania Constitution.” Ekwunife v. City of Philadelphia, 245 F. Supp. 3d 660,

678 (E.D. Pa. 2017), aff’d, 756 F. App’x 165 (3d Cir. 2018) (citing Gary v. Braddock

Cemetery, 517 F.3d 195, 207 (3d Cir. 2008)). “No Pennsylvania statute establishes, and

no Pennsylvania court has recognized, a private cause of action for damages under the

Pennsylvania Constitution.” Pocono Mountain Charter Sch. v. Pocono Mountain Sch.

Dist., 442 F. App’x 681, 687 (3d Cir. 2011) (citing Jones v. City of Phila., 890 A.2d 1188,

1208 (Pa. Commw. 2006)). While parties may not seek monetary damages for violations

of the Pennsylvania Constitution, “equitable remedies are available.” Id. Accordingly,

to the extent Lee seeks claims for monetary relief under the Pennsylvania Constitution,

such claims are dismissed with prejudice.

                                             V

       Under Federal Rule of Civil Procedure 15(a), courts may grant a plaintiff leave to

amend his complaint “when justice so requires.” See Frasher v. Nationwide Mut. Ins.

Co., 352 F.3d 107, 116 (3d Cir. 2004) (citing Fed. R. Civ. P. 15(a)). Moreover, “in civil

rights cases district courts must offer amendment—irrespective of whether it is

requested—when dismissing a case for failure to state a claim unless doing so would be

inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d

247, 251 (3d Cir. 2007); Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir.

2002). Lee has requested leave to amend his Complaint and is free to do so on or before

July 19, 2019.

       An appropriate Order follows.




                                            15
     BY THE COURT:


     /s/ Gerald J. Pappert
     GERALD J. PAPPERT, J.




16
